The parties are ordered to consider and brief the issue whether the underlying premise of Ross v. Farmers Ins. Group of Cos. (1998), 82 Ohio St.3d 281, 695 N.E.2d 732, that the statutory law in effect at the time of entering into a contract of automobile liability insurance controls the rights and duties of the contracting parties, is applicable to a claim for damages against the tortfeasor’s automobile liability insurance policy.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.